


Exhibit 10.29

 

MRV COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

This AGREEMENT is made effective as of the 29th day of October, 2002 (the
“Option Grant Date”), by and between MRV Communications, Inc. (the “Company”)
and NOAM LOTAN (“Optionee”).

 

RECITALS

 

WHEREAS, the Board of Directors of the Company has established the 1997
Incentive Stock Option Plan and the 1997 Non-Statutory Stock Option Plan (either
such Plan the “Plan” unless otherwise specified) effective as of November 11,
1997 and amended on August 3, 1998, October 25, 1999, October 31, 2000, and
February 1, 2002 and NOAM LOTAN.

 

WHEREAS, pursuant to the provisions of said Plan, the Board of Directors of the
Company, by action duly taken on OCTOBER 29, 2002, granted to the Optionee an
option or options (the “Option(s)”) to purchase shares of the Common Stock of
the Company on the terms and conditions set forth herein.

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
set forth herein and other good and valuable consideration, the parties hereto
agree as follows:

 

1.     The Option(s). The Optionee may, at his option, purchase all or any part
of an aggregate of 100,000 shares of Common Stock (the “Optioned Shares”), at
the price of $0.99 per share (the “Option Price”), on the terms and conditions
set forth herein.

 

2.     Plan Type; Exercise Dates and Exercise.  Options intended to qualify as
Incentive Stock Options under Plan A are designated by an “A” under the category
“Plan.” Options intended as separate Non-Statutory options under Plan B are
designated by a “B” under the category “Plan.”  Subject to the conditions set
forth in this Agreement, the right to exercise the Optioned Shares shall accrue
in accordance with Schedule 1 attached hereto and hereby made a part hereof.

 

Optionee acknowledges that he understands he has no right whatsoever to exercise
the Option(s) granted hereunder with respect to any Optioned Shares covered by
any installment until such installment accrues as provided in Schedule 1 and
that all unaccrued installments shall cease to accrue on the date of termination
of Optionee’s employment, directorship, consulting or other arrangement with the
Company. Optionee further understands that the Option(s) granted hereunder shall
expire and become non-exercisable as provided in Section 3(c) below.

 

This Option shall be deemed exercised as to the shares to be purchased when
written notice of such exercise has been given to the Company at its principal
business office by the Optionee with respect to the Common Stock to be
purchased.  Such notice shall be accompanied by (i) full payment in cash or cash
equivalents, (ii) with shares of Common Stock pursuant to Section 14 of the
Plan, or (iii) by any combination of (i) and (ii) as may be determined by the
Board (or Committee if so authorized) with respect to the shares to be
purchased.

 

--------------------------------------------------------------------------------


 

3.     Governing Plan.  This Agreement hereby incorporates by reference the Plan
and all of the terms and conditions of the Plan as heretofore amended and as the
same may be amended from time to time hereafter in accordance with the terms
thereof, but no such subsequent amendment shall adversely affect the Optionee’s
rights under this Agreement and the Plan except as may be required by applicable
law.  The Optionee expressly acknowledges and agrees that the provisions of this
Agreement are subject to the Plan; the terms of this Agreement shall in no
manner limit or modify the controlling provisions of the Plan, and in case of
any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall be controlling and binding upon the parties
hereto.  The Optionee also hereby expressly acknowledges, represents and agrees
as follows:

 

(a)  Acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto and by reference incorporated herein, and represents that he is familiar
with the terms and provisions of said Plan, and hereby accepts this Agreement
subject to all the terms and provisions of said Plan.

 

(b)  Agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors (or the Committee, if so authorized)
upon any questions arising under the Plan.

 

(c)  Acknowledges that he is familiar with Sections of the Plan regarding the
exercise of the Option(s) and represents that he understands that said Option(s)
must be exercised on or before the earliest of the following dates, whichever is
applicable:  (i) the day prior to the tenth anniversary of the Option(s) Grant
Date with respect to Options granted under Plan A and B, in each as provided in
Subsection 7(c) of the Plan; (ii) the effective date of a sale or other
disposition of all or substantially all of the stock or assets of the Company,
as provided in Subsection 8(a) of the Plan; (iii) the date which is 30 days
following the Optionee’s termination of employment, directorship or consulting
or other arrangement (unless extended) for any reason other than death or
disability as provided under Section 10 of the Plan; or (iv) the date that is
one year following the Optionee’s termination of employment, directorship or
consulting or other arrangement by reason of his death, or the date that is one
year following his termination of employment, directorship or consulting or
other arrangement by reason of disability, whichever is applicable, as provided
in Subsection 10(b) of the Plan.

 

(d)  Acknowledges, understands and agrees that the existence of the Plan and the
execution of this Agreement are not sufficient by themselves to cause any
exercise of any Option(s) granted under Plan A to qualify for favorable tax
treatment through the application of Section 422(A) of the Internal Revenue
Code; that Optionee must, in order to so qualify, individually meet by his own
action all applicable requirements of Section 422A, including without limitation
the following holding period and employment requirements:

 

(1)  Holding period requirement:  no disposition of an Optioned Share may be
made by Optionee within two (2) years from the date of the granting of the
Option(s) nor within one (1) year after the transfer of such Optioned Share to
him, and

 

(2)  Employment requirement:  at all times during the period beginning on the
date of the granting of the Option(s) and ending on the three (3) months before
the date of exercise, the Optionee must have been an employee of the Company,
its parent, or a subsidiary of the Company, or a corporation or a parent or
subsidiary of such corporation issuing or assuming the Option(s) in a
transaction to which

 

Section 425(a) of the Internal Revenue Code applies, except where the
termination of employment is by means of the

 

--------------------------------------------------------------------------------


 

employee’s disability, in which case said 3 month period may be extended to 1
year, as provided under Internal Revenue Code Section 422A.

 

4.     Representations and Warranties.  As a condition to the exercise of any
portion of an Option, the Company may require the person exercising such Option
to make any representation and/or warranty to the Company as may, in the
judgment of counsel to the Company, be required under any applicable law or
regulation, including but not limited to a representation and warranty that the
shares are being acquired only for investment and without any present intention
to sell or distribute such shares if, in the opinion of counsel for the Company,
such a representation is required under the Securities Act of 1933 or any other
applicable law, regulation or rule of any governmental agency.  Optionee hereby
represents to the Company that each of the Option evidenced hereby and the
shares purchasable upon exercise thereof is being acquired only for investment
and without any present intention to sell or distribute such securities.

 

5.     Options Not Transferable.  The Option(s) may be exercised during the
lifetime of the Optionee only by the Optionee.  The Optionee’s rights and
interests under this Agreement and in and to the Option(s) may not be sold,
pledged, hypothecated, assigned, encumbered, gifted or otherwise transferred in
any manner, either voluntarily or involuntarily by operation of law, except by
will or the laws of descent or distribution.

 

6.     No Enlargement of Employee Rights.  Nothing in this Agreement shall be
construed to confer upon the Optionee (if an employee) any right to continued
employment with the Company (or an Affiliated Company), or to restrict in any
way the right of the Company (or an Affiliated Company if he is an employee
thereof) to terminate his employment.  Optionee acknowledges that in the absence
of an express written employment agreement to the contrary, Optionee’s
employment with the Company may be terminated by the Company at any time, with
or without cause.

 

7.     Withholding of Taxes.  Optionee authorizes the Company to withhold, in
accordance with any applicable law, from any compensation payable to him any
taxes required to be withheld by federal, state or local law as a result of the
grant of the Option(s) or the issuance of stock pursuant to the exercise of such
Option(s).

 

8.     Laws Applicable to Construction.  This Agreement shall be construed and
enforced in accordance with the laws of the State of California.

 

9.     Agreement Binding on Successors.  The terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors, transferees and
assignees of the Optionee.

 

10.   Costs of Litigation.  In any action at law or in equity to enforce any of
the provisions or rights under this Agreement or the Plan, the unsuccessful
party to such litigation, as determined by the court in a final judgment or
decree, shall pay the successful party or parties all costs, expenses and
reasonable attorneys’ fees incurred by the successful party or parties
(including without limitation costs, expenses end fees on any appeals), and if
the successful party recovers judgment in any such action or proceeding such
costs, expenses and attorneys’ fees shall be included as part of the judgment.

 

11.   Necessary Acts.  The Optionee agrees to perform all acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities laws.

 

--------------------------------------------------------------------------------


 

12.   Counterparts.  For convenience this Agreement may be executed in any
number of identical counterparts, each of which shall be deemed a complete
original in itself and may be introduced in evidence or used for any other
purpose without the production of any other counterparts.

 

13.   Invalid Provisions.  In the event that any provision of this Agreement is
found to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability shall not be construed as rendering any other
provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and effect to the same extent as though the
invalid and unenforceable provision was not contained herein.

 

14.   Limitation on Value of Optioned Shares.  Optionee acknowledged that the
Plan provides that the aggregate fair market value (determined as of the date
hereof) of the shares of Common Stock to which Options granted under Plan A are
exercisable for the first time by Optionee during any calendar year under all
incentive stock option plans of the Company and its Affiliated Companies shall
not exceed $100,000.  It is understood and agreed that should it be determined
that an Option if granted pursuant to Plan A hereunder would exceed such
maximum, such Option shall be not be considered granted under Plan A to the
extent, but only to the extent of such excess.  This limitation shall not apply
to any option granted under Plan B.

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement
effective as of the date first written herein above.

 

 

MRV COMMUNICATIONS, INC.

 

OPTIONEE

 

 

 

By

/s/ Noam Lotan

 

By

/s/ Noam Lotan

 

NOAM LOTAN

 

 

NOAM LOTAN

 

 

 

Title:

PRESIDENT & CEO

 

[Redacted]

 

 

SOCIAL SECURITY NUMBER

 

By his or her signature below, the spouse of the Optionee, of such Optionee be
legally married as of the date of his execution of this Agreement, acknowledges
that he or she has read this Agreement and the Plan and is familiar with the
terms and provisions thereof, and agrees to be bound by all the terms and
conditions of said Agreement and said Plan document.

 

 

Spouse

S.W. Lotan

 

 

 

 

Dated:

12/5/02

 

By his or her signature below the Optionee represents that he or she is not
legally married as of the date of execution of this Agreement.

 

 

Optionee

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

MRV COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 


SCHEDULE 1


 


RIGHT TO EXERCISE


 

Subject to the conditions set forth in this agreement, the right to exercise the
Optioned Shares shall accrue as follows:

 

Plan

 

Number of Shares

 

Date

 

 

 

 

 

B

 

100,000

 

October 29, 2012

 

--------------------------------------------------------------------------------
